DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Applicant’s amendment to claims 1, 7, 8 and 11 overcomes the objection and the objections to claim 1, 7, 8  and 11 is withdrawn. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over by OKUBO (20180156408 A1 having published date for PCT is Nov. 30, 2017 which is prior to applicant’s priority date of Aug. 17, 2018) in view of Parkyn (20120268949 A1).

Regarding claim 1, Okubo discloses (see Fig. 2) an optical lens (40) for a photodiode-equipped device (a light unit 10), 
which is arrangeable at and/or in the photodiode-equipped device (10) in such a way that light beams  emitted by at least two photodiodes(32) of the photodiode-equipped device (see paragraph [0043] discloses: the light source unit 30 is such that a plurality of  light emitting chips 32 are arranged in the X axis direction.)  transmit into the 
for which a central longitudinal axis (line Z-Y) extending centrally through the light entrance side (42) and centrally through the light exit side (43) is defined (as shown in Fig. 2 axis Y-Z passes through Central area of the lens);
 wherein in the light entrance side of the optical lens (42) and the light exit side of the optical lens (43) are embodied in each case as a freeform surface (see paragraph [0062] discloses both surface of lens are freeform curve) and forms .
Okubo does not teach the optical lens  for off-axis projection in such a way that the light beams emitted by the photodiodes arranged on a circular path around the central longitudinal axis are focused off-axis by means of the optical lens. 
Parkyn discloses the optical lens (80 see paragraph [0058])  for off-axis projection in such a way that the light beams emitted by the photodiodes arranged on a circular path around the central longitudinal axis are focused off-axis by means of the optical lens (see paragraph [0033], discloses circularly symmetric source (paragraph [0004] since it is taught within background of the specification, which is well known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use lens with free form surface with projection system as disclosed by Parkyn with the System of Okubo for the purpose of providing proper illumination diagonally.

Regarding claim 2, Okubo discloses (see Fig. 2) the central longitudinal axis defines an axis of symmetry of the optical lens (see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens), with respect to which the optical lens has an n-fold rotationally symmetrical shape with respect to a rotation by an angle 360.degree./n, wherein n is a natural number greater than or equal to 2 (well known in the art). 

Regarding claim 3, Okubo discloses (see Fig. 2) the optical lens, with respect to its axis of symmetry (see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens), has a three-fold rotationally symmetrical shape with respect to a rotation by an angle of 120.degree. and has a triangular edge in a cross-sectional plane oriented perpendicular to its axis of symmetry.

Regarding claim 4, Okubo discloses (see Fig. 2)  the light entrance side (42) of the optical lens and/or the light exit side (43) of the optical lens are/is embodied in accordance with an n-fold rotationally symmetrical polynomial term (since the lens is symmetrical to optical axis, see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens having at least 2 rotationally symmetrical polynomial term ). 

Regarding claim 7 , Okubo discloses (see Fig. 2) a photodiode equipped device (10) comprising: 
an optical lens (40 as described in claim 1 above); and 

wherein the optical lens (40) is arranged at and/or in the photodiode-equipped device (see paragraph [0038], discloses car light assembly) in such a way that the light beams emitted by the at least two photodiodes transmit into the optical lens through the light entrance side of the optical lens and emerge from the optical lens at the light exit side of the optical lens (as shown in Fig. 2 and paragraph [0062]). 

Regarding claim 8 , Okubo discloses (see Fig. 2) at least two photodiodes include a total number n of photodiodes, wherein n is a natural number greater than or equal to 3 (as in Fig. 2 there are 10 photodiode), and wherein the optical lens, with respect to its axis of symmetry, has a rotationally symmetrical shape with respect to a rotation by an angle 360.degree./n (lens is symmetrical to optical axis so has symmetrical shape with respect to a rotation by an angle 360°/3 )

Regarding claim 9-10 , Okubo discloses (see Fig. 2)/ the optical lens is arranged with respect to a light-transmissive cover glass of a housing of the photodiode-equipped device  (see paragraph [0038]) in such a way that the light beams emerging from the optical lens at the light exit side transmit through the light-transmissive cover glass into external surroundings of the photodiode-equipped device (see paragraph [0062] for light transmitting toward cover), and wherein the light entrance side of the optical lens (42) and the light exit side of the optical lens (43) are embodied in each case as a freeform surface for off-axis projection in such a way that the light beams 
It would have been obvious before the effective filing date  of the claimed invention to one having ordinary skill in the art to arrange light source as in claim 1 within the housing as described in paragraph [0062] to brighten surrounding, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 13, Okubo discloses (see Fig. 2) the light entrance side of the optical lens and/or the light exit side of the optical lens (see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens)are/is embodied in accordance with an n-fold rotationally symmetrical polynomial term (well known in the art). 

Regarding claim 16-17 , Okubo discloses (see Fig. 2)/ the optical lens is arranged with respect to a light-transmissive cover glass of a housing of the photodiode-equipped device  (see paragraph [0038]) in such a way that the light beams emerging from the optical lens at the light exit side transmit through the light-transmissive cover glass into external surroundings of the photodiode-equipped device (see paragraph [0062] for light transmitting toward cover), and wherein the light entrance side of the 
It would have been obvious before the effective filing date  of the claimed invention to one having ordinary skill in the art to arrange light source as in claim 1 within the housing as described in paragraph [0062] to brighten surrounding, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 11-12, the structural limitations therein are the same as those recited in claims 1-4 and 7-9, as rejected by Okubo in view of Parkyn above.
Okubo in view of Parkyn is silent to a method of an optical lens for a photodiode –equipped device.
However, one skilled in the art will recognize that manufacturing an optical lens for a photodiode –equipped device of Okubo in view of Parkyn will comprise Applicant’s recited steps of forming and providing.  Since only generic method steps and no specific method steps are claimed, the structure taught by Okubo in view of Parkyn meets Applicant’s recited method step limitations. 
.

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 5-6 and 14-15, although the prior art teaches examples of photo diode equipped device, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 5-6, 14-15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no need to combine the references since OKUBO discloses off axis focusing of light emitted from light . 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves (see OKUBU paragraphs [0048] to [0054]) or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, OKUBU further states at paragraph [0052] the number of arrays of the light emitting chips 32 is not limited to one row. Moreover, a plurality of rows of the light emitting chips 32 may be provided in the vertical direction by arranging the light emitting chips 32 in the horizontal direction on both the upper side and the lower side. This arrangement may comprise light emitting chips in circular and straight lines as in the present claims. In such consideration Parkyn teaching is not needed and the claims are still taught by the OKUBU alone. OKUBU does show in Fig. 9 shows light distribution. Paragraph [0064 to [0069] further identifies freeform arrangement of incident surface 42 and effect of particular set-up. It  would have been an obvious matter of design choice to modify the lens surfaces for a specific application 

it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seko (7274461 B2) discloses lens system for a specific pattern.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        January 29, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872